Citation Nr: 1645398	
Decision Date: 12/02/16    Archive Date: 12/19/16

DOCKET NO.  06-37 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral knee disabilities.

2.  Entitlement to service connection for a gastrointestinal disability other than hiatal hernia (a GI disability). 

3.  Entitlement to increases in the "staged" (0 percent prior to January 11, 2011, and 20 percent from that date) ratings assigned for residuals of left distal fibula and tibia fracture (left leg fracture).

4.  Entitlement to increases in the "staged" (0 percent prior to March 18, 2016, and 10 percent from that date) ratings assigned for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law

ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 1953 to April 1955.  The peripheral neuropathy increased rating matter is before the Board on appeal from an April 2016 rating decision by the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned "staged" ratings.  The remaining matters are before the Board on remand from the United States Court of Appeals for Veterans Claims (Court).  They were originally before the Board on appeal from August 2012 (knee disabilities), May 2010 (GI disability), and September 2006 (left leg fracture) rating decisions.
 
In September 2010, the Board remanded the matter of the rating for residuals of left leg fractures for additional development.  An interim (April 2011) rating decision granted a 10 percent rating, effective January 11, 2011; the matter remained on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  A May 2013 Board decision granted a 20 percent rating, effective January 11, 2011.  The Veteran appealed that decision to the Court, resulting in a September 2014 Memorandum Decision vacating the May 2013 Board decision (with respect to the rating for the left leg fracture, throughout) and remanding the matter for readjudication consistent with the instructions outlined in the Memorandum Decision.  

A July 2014 Board decision denied service connection for bilateral knee disabilities and a GI disability.  The Veteran appealed that decision to the Court, resulting in a June 2015 Joint Motion for Partial Remand (JMR) by the parties.  A June 2015 Court Order remanded the matter for compliance with the instructions in the JMR.  [The September 2010, May 2013, and July 2014 Board decisions and remands were by Veterans Law Judges (VLJs) other than the undersigned.]  In October 2015, the matters of service connection for bilateral knee and GI disabilities and increased ratings for left leg fracture were assigned to the undersigned and remanded for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board is well aware that some of these matters stem from a July 2005 claim and were the subject of several prior remands (by the Board and the Court).  Nonetheless, because the medical opinion evidence obtained on the last prior remand is inadequate to resolve the matters at issue, remand is required.

Left Leg Fracture and Peripheral Neuropathy

The left leg fracture rating was previously remanded as inextricably intertwined with a pending claim of service connection for peripheral neuropathy related to such disability.  That claim has now been favorably adjudicated, and the rating assigned is on appeal to the Board.

The Veteran has identified a range of symptomatology that he, as a layperson, ascribes to his service-connected left lower extremity (orthopedic and neurologic) disabilities.  It is not clear from the record what symptomatology is clinically associated with the separate service-connected left leg disability entities and what is attributed to other conditions (for which service-connection may or may not be warranted.)  Furthermore, on March 2016 VA examination, although objective stability testing was negative, the examiner noted, without explanation, that instability was suspected.  Consequently, further development of medical evidence to reconcile the apparently conflicting findings and resolve remaining medical questions is necessary.
Bilateral Knee Disabilities

On March 2016 VA examination, the examiner diagnosed the Veteran's current knee disabilities as osteoarthritis of the left knee and right knee strain and provided a negative nexus opinion.  The Veteran's knee disabilities were previously identified as bilateral chondromalacia.  The VA examiner did not explain whether the new diagnoses represented progression (i.e., worsening) or revision of the previous diagnosis of chondromalacia or the development of new pathology.  Additional examination with opinion is needed for clarification (and, if necessary, a nexus opinion with respect to chondromalacia.)

GI Disability

In December 2012 written argument, the Veteran's attorney had asserted that the Veteran has a gastrointestinal disability related to his use of alcohol to treat his service-connected posttraumatic stress disorder (PTSD).  However, it is not clear from the record whether VA has acknowledged alcohol use as symptom of the Veteran's service-connected psychiatric disability.  (It appears that a June 2007 VA psychiatric examiner related the Veteran's alcohol abuse to PTSD.)  Remand is required for a medical opinion clarifying whether alcohol use is a manifestation of the Veteran's service-connected PTSD and, if so, whether it has caused or aggravated a gastrointestinal disability.  

In addition, the record suggests that the Veteran continues to receive periodic treatment for the disabilities at issue.  Records of ongoing treatment are clearly pertinent (and may be critical) evidence in claims seeking service connection and increased ratings; VA records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record all records (that are not already associated with the claims file) of VA treatment the Veteran has received for bilateral knee, GI, residuals of left leg fracture, and left leg peripheral neuropathy disabilities.  The AOJ should also ask him to provide releases for VA to obtain records of any (and all) pertinent private treatment.  The AOJ should secure complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedic surgeon to determine the nature and etiology of his bilateral knee disabilities and assess the severity of his service-connected residuals of left leg fracture and associated peripheral neuropathy.  (If, in the opinion of the examiner, a neurological or other consultation is deemed necessary, such consultation should be arranged.)  The entire record must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies must be completed, to specifically include testing for pain on both active and passive motion, and in weight-bearing and non-weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must be provided a copy of the criteria for rating the orthopedic and neurological aspects of the disabilities, and the findings reported should be sufficiently detailed to allow for application of all criteria therein.  The examiner should note whether or not the findings are affected by such factors as pain, use, periods of exacerbation, etc., and opine regarding any additional degree of disability resulting from such factors.  The examiner should comment on the nature and degree of functional impairment that is due to the disabilities.  The examiner should respond to the following:

(a)  Please identify (by diagnosis) each knee disability found/shown by the record.  In responding, the examiner is asked to comment on the conflicting diagnoses of record (e.g., chondromalacia, osteoarthritis, and strain) and opine as to whether they reflect separate disabilities, revisions of a prior diagnoses, or progression (i.e., worsening) of an underlying pathology.

(b)  Please identify the likely etiology for knee disability entity diagnosed at any time during the relevant appeal period (from July 2005).  Specifically, is it at least as likely as not (a 50% or greater probability) that any such disability began in (or is otherwise related to) the Veteran's military service or was caused/aggravated by a service-connected disability (lumbar spine degenerative joint disease, residuals of left leg fracture, right hip degenerative joint disease, right leg radiculopathy, and left leg peripheral neuropathy)?  The examiner is asked to comment on the finding by the March 2014 VA examiner that it is unlikely that any knee disability is related to parachute jumps in service, even though one such jump resulted in left leg fracture.

If a knee disability shown since July 2005 is deemed to be unrelated to service, the examiner must identify the etiology considered more likely and explain why that is so.

(c)  Please describe all non-neurological symptoms, and associated functional impairment, of the Veteran's service-connected residuals of left leg fracture, to include comment on the findings on March 2016 VA examination that instability was suspected.  The examiner is asked to distinguish, to the extent possible, symptoms (to include pain and giving way) associated with the service-connected residuals of left leg fracture and those associated with other disabilities (e.g., knee, back, and neurological disabilities).  The examiner is also asked to identify (based on review of the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).     

(d)  Please describe in detail all symptoms (to include noting the nature, severity and frequency) and associated limitations of the Veteran's service-connected left leg peripheral neuropathy, to include distinguishing, to the extent possible, neurological symptoms related to other disabilities (e.g., back or knee disabilities.)  The examiner should identify the nerves affected by the Veteran's left leg peripheral neuropathy, and classify the impairment shown as mild, moderate, moderately severe, or severe incomplete, or complete, paralysis of the affected nerves.  The examiner is asked to comment on the findings on March 2016 VA examination distinguishing between neurological symptoms manifesting as numbness and those affecting the foot and toes, as well as the Veteran's report of symptoms similar to those associated with restless leg syndrome.  The examiner is also asked to identify (based on review of the record) whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).  If a left leg neurological symptom is deemed to be unrelated to the service-connected left leg peripheral neuropathy, the examiner must identify the underlying pathology considered more likely, and explain why that is so.

In responding to the above questions related to knee, left leg fracture, and left leg peripheral neuropathy disabilities (to include evaluating their severity over time, as appropriate), the examiner is asked to specifically comment on the apparent conflict in the lay and medical evidence of record regarding onset and severity of the disabilities at issue.  (See, e.g., November 2000 VA treatment record (citing impotence as the only significant medical concern); September 2002 VA treatment record (noting pain at 0/10); October 2004 VA treatment record (noting right hip pain and silent for left leg symptoms); January 2005 VA treatment record (noting right lower extremity pain with paresthesias and silent for left leg symptoms); May 2005 VA treatment record (noting sudden onset of right lower extremity pain 1 year prior; silent for left leg symptoms); July 2005 VA treatment record (noting pain in both lower extremities and describing symptoms related to the right lower extremity); July 2006 VA examination (identifying only problem as right hip and denying left leg problems); September 2006 VA examination (citing right leg and back disability with no abnormal sensation in the lower extremities); September 2006 notice of disagreement (asserting a lifetime of severe and immobilizing pain in the left knee); November 2006 correspondence (noting occasional left knee pain causing falls); January 2007 correspondence (asserting pain since service and frequent giving way of the knee); and April 2009 VA treatment record (asserting bilateral leg pain for 54 years).  The examiner should comment on any credibility issues raised by the record and cite to the factual evidence of record that supports a finding of the presence or absence of the symptoms/disabilities at issue during the period on appeal.

The examiner must explain the rationale for all opinions, with citation to supporting factual evidence and medical literature, as deemed appropriate.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why that is so.

3.  The AOJ should also arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine whether alcohol use is a symptom of his service-connected PTSD, and make any necessary formal findings as appropriate (i.e. recharacterize the service-connected entity, if indicated).  

4.  When the development requested above is completed, the AOJ should arrange for a gastrointestinal/esophageal diseases examination of the Veteran to determine the nature and likely etiology of any diagnosed gastrointestinal/esophageal disability.  Based on examination of the Veteran and review of the record, the examiner should provide an opinion that responds to the following:

(a) Please identify (by medical diagnosis) each gastrointestinal/esophageal disability entity found/shown by the record (since April 2008).
(b) Please identify the likely etiology for each gastrointestinal/esophageal disability diagnosed.  Specifically, is it at least as likely as not (a 50% or greater probability) that any such disability began in (or is otherwise related to) the Veteran's military service or is caused/aggravated by the Veteran's service-connected disabilities, to include medications taken to treat pain related to service-connected disabilities and alcohol use (if such is established to be a symptom of PTSD)?  In responding, the examiner is asked to comment on private treatment in November 2008 for acute onset of gastrointestinal symptoms and reconcile (from a medical perspective) the conflicting evidence of record regarding symptom onset.  (See, e.g., March 2016 VA examination report (including Veteran's lay testimony that symptoms initially onset in the 1960s) and July 2001 VA treatment record (noting normal gastrointestinal function and denial of abdominal pain, reflux, nausea, vomiting, or diarrhea)).

The examiner must explain the rationale for all opinions, with citation to supporting factual evidence and medical literature, as deemed appropriate.  If the requested opinion cannot be provided without resort to speculation, the examiner must explain why that is so.

5.  The AOJ should then review the record and readjudicate the claims.  If any benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

